ByNuh, J.
The facts of this case are stated in Jarratt and Lang, Administrators, v. H. G. Wilson,. Administrator,, decided at this terra of the Court.
The commissioner allowed the $1,700 note, and interest thereon, and the plaintiff'excepted thereto because the premium for specie was not allowed thereon. Upon the hearings his Honor allowed the exception to the extent of the premium on specie as of the date of taking the account, and the defendant appealed.
For the reason assigned in the other branch of this case, there is error.
Judgment reversed and judgment against appellant for cost of this Court.
Pbe CueiAM. Judgment according to report; and against appellant for costs.